DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 02/04/2021 has been entered.  No claims have been added or cancelled.  Claim 20 has been amended to address clerical issues.  Claims 1-20 remain pending in the application.

Response to Arguments
Applicant’s arguments, see pages 6-10, filed 02/04/2021, with respect to the 103 rejections have been fully considered but are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  
Applicant’s arguments regarding independent claims 1, 12, and 20 simply summarizes the claim language followed by a general conclusory statement that the presented combination of Dillon and Urakabe teach or suggest the claim language.  Applicant makes no effort to address the citations provided in the most recent Office Action and explain why those citations fail to disclose or suggest the claim language.  Therefore, the 103 rejection of claims 1, 12, and 20 over 
Applicant’s arguments regarding dependent claims 7, 16, and 18 simply summarizes the claim language followed by a general conclusory statement that the presented combination of references teach or suggest the claim language.  Applicant makes no effort to address the citations provided in the most recent Office Action and explain why those citations fail to disclose or suggest the claim language.  Therefore, the 103 rejection of claim 7 over the combination of Dillon, Urakabe, and Kopelman is maintained.  The 103 rejection of claim 16 over the combination of Dillon, Urakabe, and Abkai is maintained.  The 103 rejection of claim 18 over the combination of Dillon, Urakabe, and Muschabac is maintained.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2021 was considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a projection system configured to illuminate…” and “a detection system configured to acquire…” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dillon et al. US 2012/0062701 A1, hereafter Dillon, in view of Urakabe US 2013/0286174 A1, hereafter Urakabe.

Regarding claim 1, Dillon discloses a method for intraoral imaging (method of data acquisition for three-dimensional imaging) [title] comprising: 
b) acquiring structured light images of gums (measured surfaces may include…gum tissue; projected structured light pattern 78) [abstract; FIG. 2] for surface contour (position device for measurement FOV to include a portion of occlusal surface at a starting location and acquire 3D data 105) [FIG. 4], spanning a region of interest (occlusal view of upper arch) [FIG. 5];
d) forming a plurality of patch mesh images from the surface contour structured light images, wherein each patch mesh image characterizes the surface contour of a partial portion of the region of interest (join overlapping 3D data to backbone 3D data set 120) [FIG. 4].
However, while Dillon discloses measuring gum tissue using structured light pattern illumination imaging, Dillon fails to explicitly disclose a) marking the gums of a patient with a plurality of indicia, with the indicia spaced apart over a region of interest; c) acquiring a plurality of reflectance images of the region of interest that include the indicia; e) combining the plurality 
Urakabe, in an analogous environment, discloses a) marking the gums of a patient with a plurality of indicia, with the indicia spaced apart over a region of interest (a plurality of teeth may have the adhesive member attached for image capture; the position of the mark is suitably selected based on the objective etc.) [0187; 0228];
c) acquiring a plurality of reflectance images of the region of interest that include the indicia (before starting the continuous capture, first a mark ML is attached; FIG. 8B schematically shows one image capture range when continuously capturing images from the back teeth.  The reflecting mirror part of the intraoral camera is made to move alone…while obtaining continuously captured images are still images) [0184];
e) combining the plurality of patch mesh images to form a mesh representative of the region of interest according to the plurality of reflectance images of the indicia (the images which are used for combination are shown in FIG. 9F on; the combined image which is shown in FIG. 9G; the images from the image where the mark is at a predetermined position to the deep tooth direction are combined panoramically to form the left side rows of teeth; superposes the 3D world coordinates shown in FIG. 15C with this superposed image) [0205; 0208; 0209; 0269]; and
f) displaying, storing, or transmitting the mesh representative of the region of interest (a 2D display of a panoramic digital image of the side surfaces of the teeth and a 3D display of a panoramic digital image of the side surfaces of the teeth) [0275].


Regarding claim 2, Dillon and Urakabe address all of the features with respect to claim 1 as outlined above.
Dillon further discloses the structured light images use a pattern of parallel lines (the projected light pattern may be a series of projected parallel lines) [0003].

Regarding claim 3, Dillon and Urakabe address all of the features with respect to claim 1 as outlined above.
Urakabe further discloses the indicia include at least one of alphanumeric characters and non-alphanumeric characters (an elongated shape…a short rectangular shape; graphic) [0029; 0186]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use non-alphanumeric characters, as disclosed by Urakabe, with the structured illumination imaging of gum tissue of Dillon, the motivation being a mark which can be clearly displayed [0184].

Regarding claim 4, Dillon and Urakabe address all of the features with respect to claim 1 as outlined above.
Urakabe further discloses the marking is provided on a tape (coated on its back surface with a binder, adhesive, etc. and can be peeled off) [0029]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use tape, as disclosed by Urakabe, with the structured illumination imaging of gum tissue of Dillon, the motivation being a mark which will not easily dissolve [0029].

Regarding claim 5, Dillon and Urakabe address all of the features with respect to claim 1 as outlined above.
Urakabe further discloses the marking is provided by a stencil (pen) [0029].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pen, as disclosed by Urakabe, with the structured illumination imaging of gum tissue of Dillon, the motivation being to draw on teeth [0029].

Regarding claim 6, Dillon and Urakabe address all of the features with respect to claim 1 as outlined above.
Urakabe further discloses the marking is provided by a stamp (the mark ML is preferably made by temporary adhesion of a colored seal, marking by a colored pen giving a color that can be removed, or use of another means giving a mark which can be clearly displayed in the image captured by the camera) [0184].


Regarding claim 8, Dillon and Urakabe address all of the features with respect to claim 1 as outlined above.
Urakabe further discloses one or more of the indicia show an orientation axis for a tooth (a mark ML is attached near the center of the rows of teeth…indicates a location serving as a reference when continuously capturing images; image correction such as a box, square) [0184; 0186].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the orientation axis, as disclosed by Urakabe, with the structured illumination imaging of gum tissue of Dillon, the motivation being to enable correction of distortion [0186].

Regarding claim 9, Dillon and Urakabe address all of the features with respect to claim 8 as outlined above.
Urakabe further discloses combining the plurality of patch mesh images uses registration of detected indicia on the teeth or gums of the patient (the images which are used for combination are shown in FIG. 9F on; the combined image which is shown in FIG. 9G; the images from the image where the mark is at a predetermined position to the deep tooth direction are combined panoramically to form the left side rows of teeth; superposes the 3D world coordinates shown in FIG. 15C with this superposed image) [0205; 0208; 0209; 0269].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the combination of images, as disclosed by Urakabe, with the structured illumination imaging of gum tissue of Dillon, the motivation being to form rows of teeth images [0209].

Regarding claim 10, Dillon and Urakabe address all of the features with respect to claim 8 as outlined above.
Urakabe further discloses combining the plurality of patch mesh images further comprises using indicia for one or more orientation axes (a mark ML is attached near the center of the rows of teeth…indicates a location serving as a reference when continuously capturing images; image correction such as a box, square) [0184; 0186].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use orientation axes, as disclosed by Urakabe, with the structured illumination imaging of gum tissue of Dillon, the motivation being providing a reference [0184].

Regarding claim 11, Dillon and Urakabe address all of the features with respect to claim 1 as outlined above.
Urakabe further discloses comprising mapping at least one common indicia from the reflectance images to two of the patch mesh images (superposes the 3D world coordinates shown in FIG. 15C with this superposed image) [0269],
(point cloud…surface map) [0021].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the mapping, as disclosed by Urakabe, with the structured illumination imaging of gum tissue of Dillon, the motivation being to display wire frame low rows of teeth [0269].

Regarding claim 12, Dillon discloses a method for intraoral imaging (method of data acquisition for three-dimensional imaging) [title], comprising:
b) illuminating the marked intraoral surfaces with structured light (measured surfaces may include…gum tissue; projected structured light pattern 78) [abstract; FIG. 2] and acquiring a plurality of structured light images (position device for measurement FOV to include a portion of occlusal surface at a starting location and acquire 3D data 105) [FIG. 4] of a region of interest within the mouth of the patient (occlusal view of upper arch) [FIG. 5]; and 
c) forming a plurality of patch mesh images from the acquired plurality of structured light images (join overlapping 3D data to backbone 3D data set 120) [FIG. 4].
However, while Dillon discloses measuring gum tissue using structured light pattern illumination imaging, Dillon fails to explicitly disclose a) marking one or more intraoral surfaces of a patient with a plurality of printed indicia, spaced apart over a region of interest; b) wherein the structured light images include at least portions of the printed indicia; d) combining the plurality of patch mesh images to form a mesh representative of the region of interest by registering the printed indicia from the patch mesh images; e) displaying, storing, or transmitting the mesh representative of the region of interest.
(a plurality of teeth may have the adhesive member attached for image capture; the position of the mark is suitably selected based on the objective etc.) [0187; 0228];
b) wherein the structured light images include at least portions of the printed indicia (before starting the continuous capture, first a mark ML is attached; FIG. 8B schematically shows one image capture range when continuously capturing images from the back teeth.  The reflecting mirror part of the intraoral camera is made to move alone…while obtaining continuously captured images are still images) [0184];
d) combining the plurality of patch mesh images to form a mesh representative of the region of interest by registering the printed indicia from the patch mesh images (the images which are used for combination are shown in FIG. 9F on; the combined image which is shown in FIG. 9G; the images from the image where the mark is at a predetermined position to the deep tooth direction are combined panoramically to form the left side rows of teeth) [0205; 0208; 0209];
e) displaying, storing, or transmitting the mesh representative of the region of interest (a 2D display of a panoramic digital image of the side surfaces of the teeth and a 3D display of a panoramic digital image of the side surfaces of the teeth) [0275].
Dillon and Urakabe are analogous because they are both related to intraoral imaging techniques. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the use images of marks to display a 2D/3D combined image of a row of teeth, as disclosed by Urakabe, with the structured illumination imaging of gum tissue of Dillon, the motivation being image correction [0186].

Regarding claim 13, Dillon and Urakabe address all of the features with respect to claim 12 as outlined above.
Urakabe further discloses combining the plurality of patch mesh images to form a mesh uses alignment of indicia showing an orientation axis formed on the patch mesh images (a mark ML is attached near the center of the rows of teeth…in the state with the upper and lower teeth engaged with each other…indicates a location serving as a reference when continuously capturing images; image correction such as a box, square) [0184; 0186].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use combining and marking, as disclosed by Urakabe, with the structured illumination imaging of gum tissue of Dillon, the motivation providing a reference [0269].

Regarding claim 14, Dillon and Urakabe address all of the features with respect to claim 12 as outlined above.
Urakabe further discloses the marked intraoral surfaces are gums of the patient (sometimes not just the rows of teeth but also the…gums…are handled as a unit image; the position of the mark is suitably selected based on the objective etc.) [0134; 0228].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the gum marking technique, as disclosed by Urakabe, with the structured illumination imaging of gum tissue of Dillon, the motivation being a variety of uses [0134].

Regarding claim 15, Dillon and Urakabe address all of the features with respect to claim 12 as outlined above.
Urakabe further discloses the marked intraoral surfaces include teeth (a plurality of teeth may have the adhesive member attached for image capture; the position of the mark is suitably selected based on the objective etc.) [0187; 0228].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teeth marking technique, as disclosed by Urakabe, with the structured illumination imaging of gum tissue of Dillon, the motivation being a variety of uses [0134].

Regarding claim 17, Dillon and Urakabe address all of the features with respect to claim 12 as outlined above.
Urakabe further discloses forming the plurality of patch mesh images from the acquired plurality of images comprises registering corresponding printed indicia from adjacent images (superposes the 3D world coordinates shown in FIG. 15C with this superposed image) [0269].
Dillon further discloses the structured light images (projected structured light pattern 78; 3D image) [FIG. 2; 0019].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to forming of patch mesh images, as disclosed by Urakabe, with the structured illumination imaging of gum tissue of Dillon, the motivation being to display wire frame low rows of teeth [0269].

Regarding claim 19, Dillon and Urakabe address all of the features with respect to claim 12 as outlined above.
Dillon further discloses the structured light image is a 3D mesh image or a 3D point cloud or a 3D surface contour image (point cloud…surface map) [0021].

Claim 20 is drawn to an intraoral imaging apparatus adapted to implement the method of claim 12, and is therefore rejected in the same manner as above.  However, the claim also recites a projection system, a detection system, an image processor and a display, which Dillon also discloses (see fringe projector 18, array of photodetectors 34, processor 38, and user interface 62; display) [FIG. 1; 0021].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dillon and Urakabe further in view of Kopelman et al. US 2005/0233276 A1, hereafter Kopelman.

Regarding claim 7, Dillon and Urakabe address all of the features with respect to claim 1 as outlined above.
However, while Urakabe in the combination discloses marking a tooth with an adhesive or a pen [0029], the combination fails to explicitly disclose the marking is provided by an inkjet printing device.
Kopelman, in an analogous environment, discloses the marking is provided by an inkjet printing device (such symbols or marks may be provided…by means of a suitable printer, such as for example a laser printer or inkjet printer) [0076].
.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dillon and Urakabe further in view of Abkai US 2017/0143445 A1, hereafter Abkai.

Regarding claim 16, Dillon and Urakabe address all of the features with respect to claim 12 as outlined above.
However, while Urakabe in the combination discloses marking a tooth with an adhesive or a pen [0029], the combination fails to disclose the printed indicia are visible only under ultraviolet light.
Abkai, in an analogous environment, discloses indicia are visible only under ultraviolet light (markers…emit light in the ultraviolet range) [0045].
Dillon, Urakabe, and Abkai are analogous because they are all related to dental imaging techniques. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ultraviolet marking, as disclosed by Abkai, with invention disclosed by Dillon and Urakabe, the motivation being the predictable results of markers invisible to the naked eye.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dillon and Urakabe further in view of Mushabac 5,448,472, hereafter Mushabac.

Regarding claim 18, Dillon and Urakabe address all of the features with respect to claim 12 as outlined above.
However, while Urakabe in the combination discloses marking a tooth with an adhesive or a pen [0029], the combination fails to explicitly disclose the marking is provided by a stamp configured to simultaneously mark inner and outer surfaces of a patient's gums.
Mushabac, in an analogous environment, discloses the marking is provided by a stamp configured to simultaneously mark inner and outer surfaces of a patient's gums (FIG. 25 shows a simpler device for use in applying a strip of reference marker bearing tape…to a tooth or gum surface…will have on the order of a dozen forms in different sizes and shapes, as will other mouth surfaces; FIG. 27, an applicator member for facilitating the provision of distance reference marks and/or identification markings at a mouth surface comprising…526…528a, 528b, 528c, 528d) [column 17, lines 38-51; column 18 lines 28-32].
Dillon, Urakabe, and Mushabac are analogous because they are all related to dental work. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the markings covering inner and outer mouth surfaces, as disclosed by Mushabac, with the invention disclosed by Dillon and Urakabe, the motivation being providing marking for particular mouth surfaces [column 18, line 43].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701.  The examiner can normally be reached on Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


STEFAN GADOMSKI
Examiner
Art Unit 2485



/STEFAN GADOMSKI/Examiner, Art Unit 2485